Citation Nr: 0207135	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  97-21 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from January 1949 to 
November 1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1997 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The case was remanded by the Board in June 1998.  


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1996, at age 66.  The 
certificate of death shows the immediate cause of death to be 
renal cell carcinoma.  An addendum to the death certificate 
shows other significant conditions contributing to death but 
not resulting in the underlying cause of death to be a 
fracture of the left femoral neck and a rotator cuff tear of 
the left shoulder.  No autopsy was performed.

2.  At the time of his death, service connection was not in 
effect for any disorder.  

3.  Renal cell carcinoma was not manifested in service or for 
many years thereafter.  

4.  There is no causal or etiologic relationship demonstrated 
on the record between the fatal renal cell carcinoma, left 
femoral neck fracture or left rotator cuff tear, and the 
veteran's period of active duty.

5.  Material impairment of health or general debilitation as 
a result of the service-connected disabilities, alone or in 
combination thereof, is not demonstrated on the record as an 
actual factor in the veteran's death.

CONCLUSIONS OF LAW

1.  Renal cell carcinoma was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).

2.  A disability of service origin did not cause, or 
materially or substantially contribute to, the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991), 38 C.F.R. § 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  
In addition, certain chronic diseases, including cancer, may 
be presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  It is noted that, 
while certain disabilities may, by law, be presumed to have 
been related to service where a veteran has been incarcerated 
as a prisoner of war, regulations applicable to these diseases 
require that prisoner of war status be in effect for 30 days 
or more.  38 C.F.R. § 3.309(c).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive full consideration as a contributory cause of death, 
the primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death. 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The certificate of death indicates that the immediate cause 
of the veteran's death was renal cell carcinoma.  In an 
affidavit of amendment to the original certificate of death, 
it was indicated that other significant conditions 
contributing to death, but not resulting in the immediate 
cause of death, were a fracture of the left femoral neck and 
a rotator cuff tear of the left shoulder.  No autopsy was 
performed.  

The veteran served on active duty from January 1949 to 
November 1952.  His personnel records show that he was a 
prisoner of war of the Chinese government from April 25, 
1951, to May 15, 1951, a period of 21 days.  He was awarded 
the Combat Infantryman Badge.  While engaging the enemy in 
Korea, he sustained wounds to the left arm in September 1950 
and to the buttock in April 1951.

A review of the service medical records show extensive 
treatment records.  The separation examination and other 
documents may have been destroyed during a fire at the 
National Personnel Records Center in 1973.  VA has a 
heightened duty to assist the veteran in developing his claim 
since the records have been lost or destroyed by fire.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Russo v. Brown, 
9 Vet. App. 46, 50-51 (1996); Layno v. Brown, 6 Vet. App.465, 
469 (1994).

The available service medical records show no complaint or 
findings diagnostic of renal cell carcinoma.  The records 
show that, while in service, the veteran was treated for such 
disabilities as tonsillitis; an inguinal hernia; traumatic 
injury of the right eye, left forearm, and left buttock; an 
acute, severe left ankle sprain; a simple comminuted fracture 
of the nasal bone; and malaria.  He was also treated for 
residuals of a shrapnel wound of the right buttock sustained 
while in combat in the Republic of Korea and slight 
malnutrition incurred while he was a prisoner of war of the 
Chinese government in 1951.  The records show he was 
hospitalized on May 19, 1951.  The clinical history shows 
that he sustained missile fragment wounds to the right 
buttock on April 25, 1951.  He was captured by the Chinese 
and held prisoner until May 15, 1951.  During this time he 
received no treatment for his wound.  An examination showed a 
through and through wound to the right buttock.  The entry 
and exit wounds were healed.  He was undernourished.  No 
reference was made to the left hip.  Service connection was 
not in effect for any disability, as the veteran never 
submitted a claim.  

Medical records, dated in 1971 and 1972 and prepared for a 
claim for workman's compensation benefits, show that the 
veteran sustained an injury of his left ankle in 1968 and of 
his left knee in 1970.  He underwent surgery for removal of 
the left medial meniscus in February 1970 and March 1971.  It 
was noted that the left leg condition was permanent.  
Additional medical records show that the veteran sustained a 
re-injury of the left knee in 1972.  

Medical records from the veteran's private physician show 
that the veteran underwent the open reduction and internal 
fixation of a displaced subcapital fracture of the left hip 
in July 1996, which occurred after he fell from a ladder.  In 
August 1996, it was noted that he had progressed to 25 
percent weight bearing.  In early September 1996, he 
presented due to a severe onset of left shoulder pain.  He 
was also having new problems with his left hip and it was 
found that the fixation that was previously performed had 
slipped and was now displaced as compared to the original 
postoperative status.  He was eventually hospitalized at a 
private facility when he underwent surgery for a left rotator 
cuff tear.  During the physical examination a nonreducible 
abdominal mass in the left lower quadrant was noted.  The 
mass was found to be consistent with renal cell carcinoma.  
The veteran stated that he had noted progressive problems 
eating, with early satiety and intermittent episodes of 
nausea and vomiting.  CT scan study showed a renal mass to 
the left kidney, with local metastasis and invasion of the 
lymph node system of the abdomen as well as probable liver 
metastasis.  This was considered to be an ominous prognostic 
sign; it was agreed among the specialists consulted that no 
palliative nephrectomy would offer the veteran any 
improvement in the quality of life and the tumor was deemed 
unresectable.  It was further believed that the pin failure 
in the left hip could have been caused by renal cell 
metastasis to this area.  

The veteran was again hospitalized in October 1996, at which 
time he had difficulty breathing.  At that time, the 
impressions were left renal cell carcinoma with extensive 
metastasis to bone and liver as well as malignant and 
recurrent pleural effusion.  A therapeutic thoracentesis was 
performed, after which the veteran started breathing easier.  

Numerous statements have been received from J. R. M., D.O., 
the veteran's private doctor.  He indicated that, although 
the veteran did die from metastatic renal carcinoma, he was 
of the opinion that the fracture of the left hip had 
contributed to the veteran's rapid demise.  

The veteran may well have had service-related malaria, hernia 
and shell fragment wound residuals, as well as other 
musculoskeletal injury residuals from trauma to his right 
eye, nose, left forearm and left ankle.  These disabilities 
are not; however, shown to have been related to the veteran's 
death.  Even if one were to take at face value Dr. Morris's 
assertion that the left hip fracture contributed to the 
veteran's rapid demise, there is no indication in the record 
that this fracture was related to the injuries that the 
veteran sustained while on active duty, including the 
shrapnel wound that he sustained in combat.  Rather, the 
record shows that the veteran died as the result of 
metastatic renal carcinoma with metastasis to the abdomen, 
liver and bones.  In fact, the cancer that led to his death 
was so overwhelming that death was inevitable irrespective of 
any other disorder.  

There is no indication in the record that the renal carcinoma 
that caused the veteran's death was manifested during service 
or that it was related to service in any way.  Under these 
circumstances, the claim for service connection for the cause 
of the veteran's death must be denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

